Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Defendant abandoned his earlier appeal from the decree granting plaintiff a divorce (see, 22 NYCRR 1000.3 [b] [2]), and we cannot now consider his argument that the decree was in error (see, Bray v Cox, 38 NY2d 350). Supreme Court adequately set forth the statutory factors in determining equitable distribution (Domestic Relations Law § 236 [B] [5] [d]) and maintenance (Domestic Relations Law § 236 [B] [6] [a]); the court’s distributive award was equitable (see, Lischynsky v Lischynsky, 120 AD2d 824, 827).
It was improper, however, for the court to award maintenance in a lump sum (see, Cappiello v Cappiello, 66 NY2d 107, 109). Therefore, we modify the judgment appealed from by deleting the lump sum award from the ninth decretal paragraph and substituting an award for future maintenance of $500 per week for 15 weeks commencing from the date of entry of the judgment. (Appeal from Judgment of Supreme Court, Ontario County, Maloy, J.—Equitable Distribution.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.